Citation Nr: 0700029	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus to include consideration of separate 10 
percent evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to June 
1969 and from May 1973 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied separate ratings for both 
ears for bilateral tinnitus.  The veteran appealed that 
determination, contending that he was entitled to separate 
ratings for both ears; i.e., that he was entitled to a rating 
in excess of 10 percent for his service-connected tinnitus, 
which is how the Board has characterized the issue on appeal. 

In October 2005, the veteran requested an increased 
evaluation for bilateral hearing loss.  In a February 2006 
rating decision, the RO determined that a previous rating 
decision of May 2004 contained clear and unmistakable error 
(CUE), and accordingly granted a retroactive increased 
evaluation of 30 percent for bilateral hearing loss, 
effective from November 26, 2003, as well as granting a 40 
percent rating effective from October 19, 2005.  The veteran 
was notified of that decision in March 2006.  

Thereafter, in a statement submitted by the veteran in June 
2006, he indicated that he was submitting a claim for 
increased compensation due to an increase in severity of his 
hearing loss.  He also mentioned that he was experiencing 
associated symptoms such as loss of balance.  He identified 
evidence in support of his claim, specifically a VA audiology 
consultation, scheduled for July 2006.  In a September 2006 
rating action, the RO denied an evaluation in excess of 40 
percent for bilateral hearing loss and denied service 
connection for a balance condition.  Since that time, the 
veteran has not yet pursued an appeal as to either of these 
claims and therefore they are not before the Board.  




FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant, requesting 
withdrawal of the appeal pertaining to an increased 
evaluation for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).

In a statement signed by the veteran on October 10, 2006, the 
veteran reported that he wanted to withdraw his appeal on the 
issue of entitlement to an increased rating for his service-
connected tinnitus.  As such, he has withdrawn this appeal 
and hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


